Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment (this “Amendment”) is entered into as of November 6, 2018
between Investment Technology Group, Inc., a Delaware corporation (the
“Company”), and Francis J. Troise (the “Executive”) for the purpose of amending
that certain Employment Agreement between the Company and the Executive, dated
as of October 16, 2015 (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to amend the Employment Agreement to ensure
consistent treatment of the Executive with certain other executive officers of
the Company in the event of certain terminations of the Executive’s employment
following a Change in Control (as defined in the Employment Agreement) of the
Company, and to amend the duration of the noncompetition restriction set forth
in the Employment Agreement under certain circumstances; and

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, it is agreed as follows:

 

1.              Effectiveness.  This Amendment shall become effective upon the
Effective Time (as defined in the Agreement and Plan of Merger, dated as of
November 6, 2018, by and among Virtu Financial, Inc., a Delaware
corporation, Impala Merger Sub, Inc., a Delaware corporation and an indirect
wholly-owned subsidiary of Parent, and Investment Technology Group, Inc., a
Delaware corporation (the “Merger Agreement”)).  In the event that the Merger
Agreement is terminated for any reason prior to the Effective Time, this
Amendment shall be null and void and of no force or effect.

 

2.              Amendment to Section 5.03(iii).  Section 5.03(iii) is hereby
deleted in its entirety and replaced with the following:

 

(iii) a cash amount equal to the pro-rated portion of the Executive’s annual
variable compensation for the calendar year in which the Executive’s Date of
Termination occurs, determined by multiplying (x) the average annual variable
compensation paid or payable to the Executive in accordance with Section 4.02
hereof with respect to the three calendar years immediately preceding the
calendar year in which the Date of Termination occurs (as determined in
accordance with Section 5.03(ii) above), by (y) a fraction, the numerator of
which is the number of days during which Executive was employed by the Company
in the year of the Executive’s termination of employment and the denominator of
which is 365;

 

3.              Amendment to First Paragraph of Section 5.03 following
Section 5.03(vii).  The first paragraph of Section 5.03 that follows
Section 5.03(vii) is hereby deleted in its entirety and replaced with the
following:

 

--------------------------------------------------------------------------------



 

The amount described in clause (i) of this Section 5.03 will be paid in
accordance with standard payroll practices of the Company; the amounts described
in clauses (ii) and (iii) of this Section 5.03 will be paid in a single lump sum
within ten (10) days following the date the Employment Period terminates and, to
the extent applicable, the amount described in clause (iv) of this Section 5.03
will be paid at the time provided and in accordance with the applicable terms of
the annual variable compensation plan in effect for the calendar year
immediately preceding the calendar year in which the Executive’s Date of
Termination occurs.

 

4.              Amendment to Section 9.01.  The following sentence is hereby
added at the end of Section 9.01:

 

Notwithstanding anything contained herein to the contrary, upon a termination of
the Executive’s employment on or following the date of consummation of the
transactions contemplated by the Agreement and Plan of Merger, dated as of
November 6, 2018, by and among Virtu Financial, Inc., Impala Merger Sub, Inc.,
and the Company, the Noncompetition Period shall expire on January 1, 2020.

 

5.              In all other respects the Agreement shall remain in full force
and effect following the execution of this Amendment.

 

[Signature page to follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Minder Cheng

 

 

Name: Minder Cheng

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Francis J. Troise

 

 

Francis J. Troise

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------